FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                   July 22, 2010
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                   Clerk of Court
                                 TENTH CIRCUIT


 DAVID E. HENDERSON,

          Plaintiff-Appellant,
 v.                                                Nos. 10-2056; 10-2118
                                              (D.C. Nos. 2:10-CV-00157-MCA-
 BARACK HUSSEIN OBAMA,                         LAM; 2:10-CV-00252-MV-CG)
 Commander in Chief, President of the                     (D. N.M.)
 United States,

          Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before MURPHY, GORSUCH, and HOLMES, Circuit Judges.


      On February 23, 2010, David E. Henderson sued the President of the

United States alleging, as far as the district court was able to discern from Mr.

Henderson’s nearly illegible complaint, “dereliction of . . . duties” under the

Federal Tort Claims Act. In a thorough sixteen-page order, the district court

denied Mr. Henderson’s request to proceed in forma pauperis, concluding that



      *
         After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
order and judgment is not binding precedent except under the doctrines of law of
the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Mr. Henderson had failed to demonstrate an inability to pay the filing fees and

that his complaint failed to state a claim on which relief could be granted. See 28

U.S.C. § 1915(e)(2)(A) & (B). Accordingly, the district court dismissed the case

with prejudice. D. Ct. Order of Mar. 9, 2010. The district court also ordered Mr.

Henderson to show cause why it should not restrict his ability to file future pro se

pleadings with the court, see Evans-Carmichael v. United States, 343 F. App’x

294, 295-96 (10th Cir. 2009) (unpublished) (citing Tripati v. Beaman, 878 F.2d
351, 353-54 (10th Cir. 1989) (per curiam)), and, when Mr. Henderson’s response

failed to show sufficient cause, the court imposed such restrictions. D. Ct. Order

of Mar. 31, 2010. When Mr. Henderson filed a nearly identical complaint on

March 19, 2010, the court again denied his motion to proceed in forma pauperis

and dismissed the second complaint for the same reasons detailed in the March 9

order dismissing the first complaint. D. Ct. Order of May 4, 2010.

      Before us, Mr. Henderson seeks to proceed in forma pauperis to appeal the

dismissals of both complaints and the imposition of sanctions. After a careful

review of the record, we conclude that the district court did not abuse its

discretion when, after describing Mr. Henderson’s long history of abusive

litigation and giving him an opportunity to respond, it imposed filing restrictions

that include clear guidelines as to how he can obtain permission to file future

actions. See Evans-Carmichael, 343 F. App’x at 296.




                                         -2-
       We also conclude, for substantially the same reasons set out by the district

court in its March 9, 2010 order, that Mr. Henderson’s appeals from his

complaints are frivolous. Accordingly, we hereby dismiss his appeals and deny

his request to proceed in forma pauperis on appeal. See 28 U.S.C.

§ 1915(e)(2)(B)(i) (“[T]he court shall dismiss the case at any time if the court

determines . . . the . . . appeal is frivolous or malicious . . . .”).


                                           ENTERED FOR THE COURT



                                           Neil M. Gorsuch
                                           Circuit Judge




                                             -3-